                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                            )
ANGELO P ADULLA,                            )
    Plaintiff,                              )
                                            )
       V.                                   )          C.A. No. 19·363JJM·PAS
                                            )
TANYA l'viOURATO POLAK,                     )
    Defendant.                              )
__________________________ )

                                         ORDER

       Plaintiff Angelo Padulla filed an Amended Complaint against defe ndant Tanya

Moura to Polak for libel. ECF Nos. 1 a nd 12. He asserts diversity jurisdiction under

28 U.S.C. § 1332, alleging the amount in controversy is more than $100,000.00. ECF

No. 1 at 1, ,[ 3.

       Ms. Polak moves to dismiss claiming that this Court lacks subject matter

jurisdiction because the amount in controversy is not greater than the jurisdictional

amou nt and so IVIr. Padulla has not a lleged the sum in good faith and any claim for

damages is much less than that to a legal certainty. ECF No. 13·1.

       The Supreme Court in St. Paul Jlifel'ClllJT l11demnity Co. v. Red Cab Co., 303

U.S. 283, 288- 89 (1938), established the test for determining whether the amount in

controversy requirement is satisfied:

       The rule governing dismissal for want of jurisdiction in cases brought in
       the federal court is that, unless the law gives a differe nt rule, the sum
       claimed by the plaintiff controls if the claim is apparently made in good
       faith. It must appear to a legal certainty that the claim is really for less
       than the jurisdictional amount to justify dismissal.
Id. at 288-89 (1938). See also Abel-Aleem v. OPI( Biotech LLC, 665 F.3d 38, 4 1- 45

(1st Cir. 2012) and hlsw-ance Brokers ~Vest:, Inc. v. Liquid Outcome, LLC, 874 F.3cl

294, 297 (1st Cir. 2017).

       "Good faith is measured objectively; 'the question ... is whether to anyone

familiar with the applicable law this claim could objectively have been viewed as

worth' more than the jurisdictional amount." Abel-Aleem, 665 F.3d at 41 (citing

Covent1:v Sewage Assocs. v. Dworkin Realty Co. , 71 F .3d 1, 6 (1st Cir. 1995)). If the

sum claimed is made in good faith, the court limits its inquiry to determining whether

it is "a legal certainty that t he claim is really for less than the jurisdictional amount."

h1suTance Brokers    ~Vest,   h1c., 874 F.3d at 297. That said, "if, from the face of the

pleadings, it is apparent, to a legal certainty, that the plaintiff cannot r ecover t he

amount claimed, or if, from the proofs, the court is satisfied to a like certainty tha t

the plaintiff never was entitled to recover that amount, and t hat his claim was

therefore colorable for the purpose of conferring jurisdiction, the suit will be

dismissed." St. Paul klercm:v, 303 U.S. at 289.

      Here it does not appear from the face of the Amended Complaint t hat Mr.

Padulla alleged tho jurisdictional amount in good faith. This Court can say to a legal

certainty the amount in controversy is less than the jurisdictional amount necessary

for this Court to have subject· matter jurisdiction over this con troversy. There are no

plausible allegations that Ms. Polak's statement damaged Mr. Padulla more than

$75,000.   For example, there is no allegation that Mr. Padulla's business was

damaged by a loss of revenue or profits of over $75,000 because of Ms. Polak's




                                             2
statements. In fact, the opposite conclusion is more plausible- Mr. Padulla's three

businesses produce a total of $100,000 in revenue. It is not plausible, based on tho

facts alleged, that the comments about one of Mr. Padulla's businesses made by rvls.

Polak would cause a loss of revenue of seventy-five percent of his total business

revenue from his three businesses.

      Because Mr. Paclulla has not plausibly alleged an amount in controversy more

than $75,000, this Court lacks subject matter jurisdiction. The Court GRANTS Ms.

Polack's   ~'lotion   to Dismiss. ECF No. 13.




                                                         ---·


John J. McConn~ll, Jr.
United States District Judge
                                                                                       I
November 12, 2019                                                                      I




                                                3
